           Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-874V
                                   Filed: November 29, 2018
                                        UNPUBLISHED


    THOMAS ZERWAS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                  (Flu) Vaccine; Shoulder Injury
    HUMAN SERVICES,                                          Related to Vaccine Administration
                                                             (SIRVA)
                       Respondent.


Kathleen Margaret Loucks, Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On June 27, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that his October 23, 2015 influenza (“flu”) vaccine caused him
to suffer a shoulder injury related to vaccine administration (SIRVA). Stipulation, filed
November 29, 2018, at ¶¶ 2, 4; Petition at 1. Petitioner further alleges that the vaccine
was administered within the United States, that he suffered the residual effects of his
injury for more than six months, and that there has been no prior award or settlement of
a civil action on his behalf as a result of his injury. Stipulation at ¶¶ 3 - 5; see Petition at
¶¶ 1, 15. “Respondent denies that petitioner’s alleged SIRVA, or any other injury, was
caused-in-fact by a flu vaccination.” Stipulation at ¶ 6


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 2 of 7



       Nevertheless, on November 29, 2018, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $75,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 3 of 7
Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 4 of 7
Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 5 of 7
Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 6 of 7
Case 1:17-vv-00874-UNJ Document 49 Filed 01/15/19 Page 7 of 7
